                                                                                                              FILED
                           IN THE TINITED STATES DISTRICT COURT                                        CHARLOTTE, NC
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION                                                    JUN   -   6 20lg

                                       DOCKET NO.: 3: l9crl 56-MOC                                 US DISTRICT COURT
                                                                                                 WESTERN DISTRICT OF NC

 UNITED STATES OF AMERICA                                     )
                                                              )            CONSENT ORDERAND
                                                              )          JUDGMENT OF FORFEITURE
                                                              )           PENDING RULE 32.2(c)(2)
 ANDRE GLOVER                                                 )



        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the propertyr, IT IS HEREBY ORDERED THAT:

          L     The following property is forfeited to the United States pursuant to 2l U.S.C. $
853, l8 U.S.C. g 924 and 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets
is subject to any and all third party petitions under 2l U.S.C. $ 853(n), pending final adjudication
herein:
          One Glock, Model 23,.40 caliber pistol, serial number USC126, and ammunition,
          seized on December 27,2018 during the investigation; and

          Approximately $3,520.00 in US Currency, seized on December 27,2018 during the
          investigation.

          2.    The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).


          3.      and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C' $ 853(n),
                  If
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

          4.   Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever
                                                                                         is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.



l In the event that any firearms are subject to forfeiture pursuant to this Consent order, defendant's consent to
                                                                                 factors, including any weapon
forfeiture herein does not constitute a waiver ofany objections to sentencing
enhancement that the Government may contend are applicable'
       5.       Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry ofthis order, the United States
Attorney,s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, inctuding depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

       6.       As to any specific assets, following the Court's disposition ofall timely petitions,
a final order of forfeiture shall be entered. Ifno third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose ofthe property according to law.


         The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 2l
u.s.c. $ 853 and/or l8 u.s.c. $ 924. The Defendant hereby waives the requirements of Fed. R.
Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement ofthe forfeiture at sentencing, and incorporation ofthe forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federat, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.



R. ANDREW MURRAY
TINITED STATES ATTORNEY



MATTHEW WARREN                                          ANDRE GLOVER
Assistant United States Attorney




Signed this the 6'hday ofJune, 2019.




                                        LINITED STATES         MActsTdAT€              JUDGE
